DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR  1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 14, 2022 has been entered. 

  Claims 2, 5, 12, 15, 22, 25, 27, and 30-32 were amended. Claims 1, 3-4, 6-11, 13-14, 16-21, 23-24, 26, 28-29 and 33-40 remain pending in the application for examination, of which claims 1, 3-4, 7-11, 13-14, 17-21, 23-24, 26, 28-29 were amended.


Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

the following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1, 4, 6-7, 9-11,14, 16-17, 19-21, 24, 26, 29, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Steer et al. in US Patent No. 6,845,246 B1, hereinafter referred to as Steer, in view of Liu et al. in US Publication No. 2020/0029355 A1, which claims the benefit of Provisional application No. 62/476,134, filed Mar. 24, 2017, hereinafter referred to as Prov’34.


Regarding claim 1, Steer discloses a method of wireless communication performed by a user equipment (UE) (method of performing uplink transmissions by mobile station, e.g., UE, col.8, lines 2-10), comprising:
determining a power adjustment parameter for an uplink shared channel communication (setting transmitter power by utilizing different correction techniques according to different services for uplink transmissions, e.g., uplink shared channel communication, or adjustment is also needed for target error rate with low error rates requiring higher powers than for allowed higher error rates, or by means of an offset for error rate [col.8, lines 33-41 and 46-59) based at least in part on:
a target error rate associated with the uplink shared channel communication (based on target error rate for uplink transmission, col.8, lines 33-42), and
determining a transmission power for the uplink shared channel  communication based at least in part on the power adjustment (requiring higher powers for uplink transmission as result of adjustment, col.8, lines 46-65); and
transmitting the uplink shared channel communication using the transmission power based at least in part on determining the transmission power (transmitting by using adjusted transmitter power, col.8, line 66 to col.9, line 12). 
Also, Steer states that the base station controls power for  transmissions (col.8, lines 19-22), an important condition affects the actual power needed for transmissions is desired error rate (col.8, lines 33-38), and base station broadcasts the power control map information to mobile station (col.9, line 64 to col.10, line 7). 
However, Steer does not disclose the error rate is the block error rate, and a service type associated with the target block error rate, which are known in the art and commonly applied in data communications field for transmission power control, as suggested in Liu’s disclosure as below.
Liu, from the same field of endeavor, teaches the error rate is the block error rate (block error rate {BER} indicates reliability level, para.26 in Liu, or pg.6, line 200 to pg.7, line 226 in Prov’34), and a service type associated with the target block error rate (ultra-high Reliability Low Latency Communication {URLLC}  service type associated with BER, [para.26 in Liu, or pg.6, line 200 to pg.7, line 226 in Prov’34] related to transmission on uplink shared channel {PUSCH}, [para.22 in Liu, or pg.6, lines 173-182 in Prov’34]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was claimed to transmit the uplink shared channel communication using a transmission power, which is determined with an adjustment based on received information on UE service type associated with target BER; thus enhancing data throughput by adjusting the transmission power level needed for the target BER -- while minimizing interference potentially occurred in transmission of different services types. 


Regarding claim 4, Steer in view of Liu disclose wherein determining the power adjustment parameter for the uplink shared channel communication is further based at least in part on a preconfigured value (updating power level based on power level normalized to standard bit error rate, see col.5, lines 18-35 in Steer).


 Regarding claim 6, Steer in view of Liu disclose wherein the service type is at least one of an ultrareliable low latency communications service type (URLLC, see para.51 in Liu, or pg.11, line 353 in Prov’34), an enhanced Mobile Broadband service type (evolved mobile broadband {eMBB}, see para.51 in Liu, or pg.11, line 354 in Prov’34), or a massive machine service type.


Regarding claim 7, Steer in view of Liu disclose wherein determining the power adjustment parameter for the uplink shared channel communication is further based at least in part on a power adjustment offset value  (determining transmit power for a UL transmission based on power adjustment value offset value – 1 dB, see col.8, lines 53-65 in Steer). 


Regarding claim 9, Steer in view of Liu disclose wherein determining the power adjustment parameter for the uplink shared channel communication is further based on a signal to noise ratio (based on signal to noise ratio of about 10 dB to achieve an error rate of 10.sup.6 associated with transmit power, see col.8, lines 33-44 in Steer).


Regarding claim 10, Steer in view of Liu disclose wherein determining the power adjustment parameter for the uplink shared channel communication is further based at least in part on an adjustment to a nominal power offset for the uplink shared channel communication corresponding to the target block error rate (nominal values of transmitter power stored in power control map are used as basis for setting {adjusted} transmitter power based on desired {block} error rate, see col.8, lines 33-41 and lines 40-45 in Steer).


Regarding claim 35, Steer in view of Liu disclose wherein:
receiving, from a network node, signaling identifying at least one of the target block error rate and the service type associated with the target block error rate (receiving, from base station, e.g., network node, power map control information used for setting uplink transmission [see col.8, lines 2-9 in Steer] including error rate, [see col.5, lines 18-24 in Steer] or  indicating in DCI URLCC BLER, [see para.26 in Liu or pg.6, line 200 to pg.7, line 226 in Prov’34).


Regarding claim 11, claim 11 is rejected for substantially same reason as applied to claim 1 above, except that claim 11 is in a device claim format, and wherein Steer [in claim 11] also discloses a user equipment (UE) for wireless communication (mobile station, element 12 in Fig.1), comprising: a memory (map storage, element 24a in Fig.20); and one or more processors operatively coupled to the memory (power control processor, power adjuster,  elements 24-25 in Fig.2), to perform claimed functions.


Regarding claims 14 and 16-17, claims 14 and 16-17 are rejected for substantially same reason as applied to claims 4 and 6-7 above, respectively, except that claims 14 and 16-17 are in a device claim format. 


Regarding claim 19, claim 19 is rejected for substantially same reason as applied to claim 14 and claim 9 combined above, except that claim 19 is in a device claim format. 


Regarding claim 20, claim 20 is rejected for substantially same reason as applied to claim 1 (excluding transmitting step) and claim 10 combined above, except that claim 20 is in a device claim format. 


Regarding claim 36, claim 36 is rejected for substantially same reason as applied to claim 35 above, except that claim 36 is in a device claim format. 


Regarding claim 21, claim 21 is rejected for substantially same reason as applied to claim 1 above, except that claim 21 is in a non-transitory computer-readable medium claim format. 


Regarding claim 24, claim 24 is rejected for substantially same reason as applied to claim 4 above, except that claim 24 is in a non-transitory computer-readable medium claim format. 


Regarding claim 33, claim 33 is rejected for substantially same reason as applied to claim 6 above, except that claim 33 is in a non-transitory computer-readable medium claim format. 


Regarding claim 37, claim 37 is rejected for substantially same reason as applied to claim 35 above, except that claim 37 is in a non-transitory computer-readable medium claim format.


Regarding claim 38, claim 38 is rejected for substantially same reason as applied to claim 20 above, except that claim 38 is in a non-transitory computer-readable medium claim format.


Regarding claim 26, claim 26 is rejected for substantially same reason as applied to claim 1 above, except that claim 26 is in an apparatus claim format, and wherein Steer [in claim 26] also discloses a user equipent comprises a means for determining a power adjustment parameter (power adjuster, element 25 in Fig.2) and a means for determining a transmission power for an uplink shared channed communication (power control processor, element 24a in Fig.2).  


Regarding claim 29, claim 29 is rejected for substantially same reason as applied to claim 4 above, except that claim 29 is in an apparatus claim format. 


Regarding claim 34, claim 34 is rejected for substantially same reason as applied to claim 6 above. 


Regarding claim 39, claim 39 is rejected for substantially same reason as applied to claim 35 above, except that claim 39 is in a device/ apparatus claim format.


Regarding claim 40, claim 40 is rejected for substantially same reason as applied to claim above, except that claim 40 is in a device/ apparatus claim format.


Claims 3, 13, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Liu, as applied to claims 1, 11, 21, and 26 above, respectively, and further in view of Abedini et al. in Pub. No. US 2017/0273128 A1, hereinafter referred to as Abedini.


Regarding claim 3, Steer in view of Liu do not disclose wherein the target block error rate parameter is determined based at least in part on at least one of a finite block length parameter, a code rate parameter, or a signal to noise ratio parameter, which is known in the art and commonly applied in communications field for data communications, as taught in Abedini’s disclosure as below.
Abedini, from the same field of endeavor, teaches the target block error rate parameter is determined based at least in part on at least one of a finite block length parameter, a code rate parameter, or a signal to noise ratio parameter (determining BLER of 10% for 2.5 dB SNR, para.59); which would be well known that determining BLER based on SNR would provide more accurate assessment of the BLER. 


Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 3 above, except that claim 13 is in a device/ apparatus claim format.


Regarding claim 23, claim 23 is rejected for substantially same reason as applied to claim 3 above, except that claim 23 is in a non-transitory computer-readable medium claim format. 


Regarding claim 28, claim 28 is rejected for substantially same reason as applied to claim 3 above, except that claim 28 is in a device/ apparatus claim format.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steer in view of Liu, as applied to claims 1 and 11 above, respectively, and further in view of Ramkumar et al. in Pub. No. US 2016/0150524 A1, hereinafter referred to as Ramkumar.


Regarding claim 8, Steer in view of Liu disclose wherein determining the power adjustment parameter for the uplink shared chanel communication is further based at least in part on one of: a continuous power function, a piecewise linear power function, or a stepwise function; which is known in the art and commonly applied in communications field for data communications, as suggested in Ramkumar’s disclosure as below.
Ramkumar, from the same field of endeavor, teaches transmission power is determined based at least in part on one of: a continuous power function, a piecewise linear power function, or a stepwise function (updating a channel condition profile for performing uplink transmission continuously, para.77); which would be beneficial in providing gain in controlling adjustable power level.
	

Regarding claim 18, Steer in view of Liu discloses wherein determining a power adjustment parameter for an uplink shared channel communication (setting transmitter power by utilizing different correction techniques according to different services for uplink transmissions, e.g., uplink shared channel communication, or adjustment is also needed for target error rate with low error rates requiring higher powers than for allowed higher error rates, or by means of an offset for error rate [col.8, lines 33-41 and 46-59) based at least in part on:
a target error rate associated with the uplink shared channel communication (based on target error rate for uplink transmission, col.8, lines 33-42), and
However, Steer does not disclose the error rate is the block error rate, and a service type associated with the target block error rate, which are known in the art and commonly applied in data communications field for transmission power control, as suggested in Liu’s disclosure as below.
Liu, from the same field of endeavor, teaches the error rate is the block error rate (block error rate {BER} indicates reliability level, para.26 in Liu, or pg.6, line 200 to pg.7, line 226 in Prov’34), and a service type associated with the target block error rate (ultra-high Reliability Low Latency Communication {URLLC}  service type associated with BER, [para.26 in Liu, or pg.6, line 200 to pg.7, line 226 in Prov’34] related to transmission on uplink shared channel {PUSCH}, [para.22 in Liu, or pg.6, lines 173-182 in Prov’34]). 
Thus, it would be obvious to base on a service type associated with the target block error rate when determining a power adjustment parameter; thus obtaining an accurate power offset when calculating the transmission power for each particular service with target block error rate to be met.
Steer in view of Liu do not further disclose determining the power adjustment parameter for the uplink shared chanel communication is also based at least in part on one of: a continuous power function, a piecewise linear power function, or a stepwise function; which is known in the art and commonly applied in communications field for data communications, as suggested in Ramkumar’s disclosure as below.
Ramkumar, from the same field of endeavor, teaches transmission power is determined based at least in part on one of: a continuous power function, a piecewise linear power function, or a stepwise function (updating a channel condition profile for performing uplink transmission continuously, para.77); which would be beneficial in providing gain in controlling adjustable power level.
Therefore, it would be obvious to one of ordinary skill in the art at the time before the invention was claimed to transmit the uplink shared channel communication using a transmission power, which is determined with an adjustment performed using power functions of Ramkumar, when receiving information on UE service type associated with target BER, as indicated in Steer in view of Liu; thus enhancing data throughput by adjusting the transmission power level needed for the target BER -- while minimizing interference potentially occurred in transmission of different services types. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li, Lu, and Rapeli are all cited to show that determining a power adjustment parameter for an uplink shared channel communication based at least in part of a service type associated with a target block error rate and transmitting the uplink shared channel communication using the adjusted transmission power – would efficiently communicate the uplink and enhancing data throughput by adapting an accurate transmission power  -- while minimizing interference potentially occurred in uplink data transmission -- similar to the claimed invention.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571) 270-7245.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272- 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
           


	/C.Q.T./
	/ALPUS HSU/Primary Examiner, Art Unit 2465